Citation Nr: 1020091	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to an initial compensable disability rating 
for L5-S1 disc protrusion with annular tear and bilateral 
radiculopathy prior to July 17, 2007, and in excess of 20 
percent since July 17, 2007, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 2006 to December 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

The Veteran testified before the undersigned at a 
Videoconference Board hearing in October 2008.  A transcript 
of this hearing is associated with the claims folder.

This case was previously before the Board in December 2008 at 
which time the issues addressed above were remanded for 
further development.  The Board is satisfied that there has 
been substantial compliance with the remand directives and 
the Board may proceed with review.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
Veteran's current plantar fasciitis to his military service.

2.  The Veteran's service-connected L5-S1 disc protrusion 
with annular tear and bilateral radiculopathy has not had a 
significant impact on his employment or resulted in frequent 
hospitalizations either prior to or beginning July 17, 2007.  




CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for an initial compensable disability rating 
for L5-S1 disc protrusion with annular tear and bilateral 
radiculopathy prior to July 17, 2007, and in excess of 20 
percent since July 17, 2007 on an extraschedular basis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current bilateral foot disorder 
(plantar fasciitis) is related to his service in the United 
States Army from August 2006 to December 2006.  He also 
contends that his current back disorder affects his ability 
to go to school and work.  

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Veteran's service treatment records show several 
complaints of bilateral foot pain, particularly in September 
and October 2006.  A November 2006 memorandum noted that the 
Veteran was being separated from service because he failed to 
respond to Physical Therapy for left hip and low back pain 
and was thus unable to train for or pass the required 
physical fitness test.  There was no reference to foot pain 
in the paperwork related to separation from service.

The Veteran was afforded a general VA examination in May 
2007.  During this examination he complained of constant pain 
present in the arches of both feet.  The examiner noted that 
there was insufficient clinical information for a diagnosis 
related to a bilateral foot condition, acute or chronic, or 
residuals thereof as he had a normal examination.  X-ray 
examination was also reportedly normal.  However, a 
subsequent VA outpatient treatment report dated in October 
2007 shows a diagnosis of bilateral plantar fasciitis.

Pursuant to the December 2008 Board remand, the Veteran was 
afforded another VA examination of his feet in January 2009.  
The examiner reviewed the claims file and noted complaints of 
bilateral foot pain during military service and continued a 
diagnosis of bilateral plantar fasciitis.  The examiner 
opined that it was not at least as likely as not that the 
Veteran's currently diagnosed bilateral planar fasciitis was 
related to the in-service complaints of bilateral foot pain.  
The examiner noted that the service treatment record 
documentation of complaints of foot numbness and feet 
"falling asleep" was not consistent with symptoms of 
plantar fasciitis.  Thus, according to the examiner, the 
Veteran's foot problem during military service was different 
from his current foot problem.  A not infrequent cause of 
bilateral foot numbness and associated pain among new 
military members is adjustment to wearing boots and lacing 
boots so tightly.  The examiner also opined that it was not 
at least as likely as not that the Veteran's bilateral 
plantar fasciitis was related to his service-connected back 
disorder as protrusions of spinal discs do not cause plantar 
fasciitis.  Finally, the examiner noted that while there was 
no current foot disorder found during the May 2007 VA 
examination, plantar fasciitis can be an intermittent problem 
though full resolution may require one to two years.  Plantar 
fasciitis can also resolve and recur at a later date.  

Given the evidence of record, the Board finds that service 
connection for a bilateral foot disorder is not warranted.  
While there is evidence of complaints of bilateral foot pain 
in service, the January 2009 VA examiner specifically opined 
that the Veteran's current foot problem, plantar fasciitis, 
was not related to his military service.  The examiner noted 
that the in-service record of foot complaints was not 
consistent with symptoms of plantar fasciitis.  Thus, 
according to the examiner the Veteran's foot problem during 
military service was different from his current foot problem.  

It is acknowledged that the Veteran is competent to give 
evidence about his observable symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  It is further acknowledged 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence. Buchanan, 451 
F.3d at 1331.  Here, however, any statements as to continuous 
bilateral foot problems since service are not found to be 
persuasive in light of the fact that the January 2009 VA 
examiner  opined that the Veteran's foot problem during 
military service was different from his current foot problem.   

Thus, as there is no competent evidence that the Veteran's 
current bilateral foot disorder is related to his military 
service, his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

Extraschedular Consideration

The Veteran's low back disorder bas been rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237 as noncompensably 
disabling prior to July 17, 2007 and as 20 percent disabling 
beginning July 17, 2007.  

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned is 
a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 for 
consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The Director is authorized to approve the 
assignment of an extraschedular evaluation if the claim 
"presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The Board previously determined that the question of whether 
the Veteran was entitled to an increased evaluation on an 
extraschedular basis was raised.  It thus referred the claim 
to the Director of VA's Compensation and Pension Service on 
an extraschedular basis.  In June 2009, after reviewing the 
claims file, the Director determined that such an evaluation 
was not assignable because the Veteran's back disability 
picture was not so exceptional or unusual with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular criteria.

During the May 2007 VA general examination the Veteran 
indicated that he was employed as a clerk for the Loaf N'Jug 
for the past month.  He had been working anywhere from 20 to 
40 hours per week.  Prior to that, he had worked at Burger 
King for less than a month but had to quit as he could not 
tolerate the standing requirement.  A February 2008 note from 
VA medical center indicated that the Veteran should be 
medically excused from school until he could get his back 
stabilized; the interval was unknown.  During the January 
2009 VA examination the Veteran indicated that he was 
employed as a dishwasher at Winger's Restaurant.  He stated 
that he was able to do the job, even though it required 
standing, as he was able to sit during slow times and worked 
only four to five hours per day.  

The Board notes that there is no evidence in the claims file 
of frequent periods of hospitalization for the back 
disability for the rating period on appeal.  Additionally, 
there is nothing to show that these problems have created 
marked interference with employment in excess of what is 
contemplated in a schedular rating so as to render 
impractical the schedular rating criteria.  Rather, the 
symptoms complained of by the Veteran are those contained 
specifically in Diagnostic Code 5237-residuals consisting of 
pain and radiculopathy.  


The Board does not doubt that limitation caused by the 
service-connected back disability has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Consequently, the 
Board finds that the assigned schedular evaluations for the 
service-connected back disorder are adequate, and an 
extraschedular evaluation for the Veteran's back disorder 
either prior to or beginning July 17, 2007 is not warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in April 2007 and January 2009 
letters and the claim was readjudicated in an October 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a bilateral foot disorder is denied.

An initial compensable disability rating for L5-S1 disc 
protrusion with annular tear and bilateral radiculopathy 
prior to July 17, 2007, and in excess of 20 percent since 
July 17, 2007, on an extraschedular basis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


